Citation Nr: 1540812	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1972, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  The Veteran perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his tinnitus began during his active military service and has continued since that time.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran claims that his current tinnitus is due to his active military service.

Generally, in order to establish direct service connection, three elements must be established.  There must be:  (1) medical evidence of a current disorder; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See 38 C.F.R. 
§ 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Medical records establish that the Veteran has a current tinnitus diagnosis.  At the November 2012 and January 2014 VA audiological examination, the VA examiners documented the Veteran's current complaints of ringing in his ears.  In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The claims file also contains lay evidence supporting both the in-service incurrence of his disorder, as well as a continuity of symptomatology since the military discharge.  The lay evidence includes the Veteran's lay statements submitted throughout the course of his appeal.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  The Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  In his January 2013 Notice of Disagreement and in his March 2014 Substantive Appeal, the Veteran reported that the ringing in his ears began while he was on active duty and stationed on a Navy ship in a Vietnam war zone.  He has indicated that ever since his military service, he has suffered from ringing and buzzing in his ears, which are all symptoms associated with tinnitus.  Also, his statements are internally consistent, as the Veteran has never alleged any etiology for his disorder other than the in-service incurrence of the problem.  See, e.g., VA examinations dated in November 2012 and January 2014.

The Board also finds the Veteran's statements to be credible.  The lay evidence in this case is supported by the objective medical record.  The Veteran is presumed to have incurred excessive acoustic trauma during his active military service due to his Military Occupational Specialty (MOS) of Mechanic and due to his service in Vietnam during the Vietnam War.  See DD-214 Form.  

Post-service continuation of symptomatolgy has also been objectively established.  At the November 2012 and January 2014 VA examinations, the Veteran reported experiencing tinnitus for many years and experiencing it since his military discharge.  

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's tinnitus have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms in service.  

Thus, in considering the evidence of record, the Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.




	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


